                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Larry Jermaine McCool,                               Civ. No. 19-158 (SRN/BRT)

                       Petitioner,

  v.
                                                                ORDER
  Michelle Smith,

                       Respondent.



       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson dated March 11, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted. Based upon the Report and Recommendation of the Magistrate Judge, upon all

of the files, records, and proceedings herein, the Court now makes and enters the

following Order.

       IT IS HEREBY ORDERED that:

       1.    The petition for a writ of habeas corpus of petitioner Larry Jermaine

McCool [Doc. No. 1] is DISMISSED;

       2.    McCool’s application to proceed in forma pauperis [Doc. No. 2] is

DENIED; and

       3.    No certificate of appealability will be issued.

       LET JUDGMENT BE ENTERED ACCORDINGLY.
Date: April 1, 2019       s/Susan Richard Nelson
                          SUSAN RICHARD NELSON
                          United States District Judge




                      2
